UNITED STATES DISTRICT COURT
WESTER_N DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
RAJEN MANIAR CASE NO. 6:18-CV-00544 SEC P
VERSUS JUDGE ROBERT R. SUMMERHAYS
WARDEN PINE PRAIRIE MAGISTRATE JUDGE HANNA
CORRECTIONAL CEN'I`ER

ORDER OF DISMISSAL

Petitioner Rajen Ma.niar filed his Petition for a Writ of Habeas Corpus asserting that his
civil detention pursuant to 8 U.S.C. § 1226(0) Was unconstitutional unless he was granted a bond
hearing At the time his Petition Was filed, Dr. Maniar had been ordered removed by an
immigration judge and he had timely filed an appeal of that order with the Board of Immigration
Appeals. On September 17, 20l8, Respondent filed a copy of the decision of the Board of
lmmigration Appeals, Which reflected that on August 31, 2018, the BIA denied Dr. Maniar’s
appeal. This Court thereafter directed the parties to Submit briefs regarding whether the Petition
for a Writ of Habeas Corpus was now moot. Those briefs have now been filed. As the Court finds
that the grounds asserted by the Petitioner are now moot, the Petition for Writ of Habeas Corpus
is DISMISSED as moot

The Petition for Writ of Habeas Corpus filed by Dr. Mam'ar challenges the constitutionality
of his detention under 8 U.S.C. § 1226(c), which requires detention during the period before a
removal order is final Once an order of removal becomes a final order, the authority to detain an
alien shifts to an entirely different provision, namely 8 U.S.C. § 1231. An order of removal
becomes a final order when the Board of` Immigration Appeals makes a determination affirming

the order of removal See 8 U.S.C. § llOl(a)(47)(B).

 

 

“Standing is a judicially-developed doctrine designed to ensure an Article III court is
presented by parties before lt with an actual case or controversy.” Ruz'z v. Esrelle, 161 F.3d 814,
829 (Sth Cir. 1998). “An ‘actual controversy must be extant at all stages of review, not merely at
the time the complaint is filed.’ A case becomes moot if an event occurs during the pendency of
the action ‘that makes it impossible for the court to grant any effectual relief whatever to a
prevailing party.’ ” Carbajal v. Holder, 43 F. Supp. 3d 1184, 1189 (D. Colo. 2014) (respectively
quoting Alvarez v. Smith, 558 U.S. 87, 92 (2009)', Church OfScientology v. United States, 506 U.S.
9, 12 (1992)). When the Board of lmrnigration Appeals denied Dr. Maniar’s appeal, the removal
order became administratively final and the Respondent’s authority to detain him shifted to 8
U.S.C. § 1231, thus rendering his claim challenging detention under Section 1226(c) moot See
Carbajal v. Holder, 43 F. Supp. 3d 1184, at 1189-90 (collecting cases, including Oyelude v.
Cherroff 170 Fed.Appx. 366, 367 n.4 (Sth Cir. 2006) (“Oyelude's challenge to his § 1226 detention
was mooted on lune 23, 2004 when his final removal order was entered and the Attorney General’s
authority to detain him shifted to § 1231.”)

Dr. Maniar argues that his case falls within an exception to the general rule of mootness
because his mandatory detention is “capable of repetition while evading review.” In the Fifth
Circuit, a party invoking this exception “must show either a ‘demonstrated probability’ or a
‘reasonable expectation,”’ Oliver v. Scott, 276 F.3d 736, 741 (Sth Cir. 2002), that they will “be
subject to the same [unlawful govemmental] action again,” Weinsfein v. Bradford, 423 U.S. 147,
149 (1975). A “mere physical or theoretical possibility” is not sufficient to satisfy this prong of
the exceptionl Murphy v. Hunt, 455 U.S. 478, 482 (1982). In the instant case, the possibility that
Dr. Maniar would once again be subject to mandatory pre-removal detention under section 1226(0)

is too speculative to constitute a reasonable expectation See Quezada v. Hendricks, 821 F.Supp.2d

 

702 (D. NJ 2011) (finding that the prospect of the petitioner being subject to section 1226(0) again
too speculative; “[b]ecause Quez,ada's order of removal is administratively final and the Third
Circuit denied his motion for a stay, the only way he could again be subject to pre~removal period
detention under § 1226(0) is if the Third Circuit were to grant his petition for review, vacate the
order of removal, and remand the case to the BiA.”)

For the foregoing reasons, the Court finds the Petition for Writ of I~labeas Corpus is now
moot and is hereby DISMISSED.

THUS DONE in Chambers on this Q\§;Yif\day ofNovember, 2018.

1

Robert RHlmHerhays
United States District Judge
\j

    

 

 

 

